Kuhn, J.
This is a companion case of, and was submitted with, First National Bank v. Insurance Co., ante, 251 (153 N. W. 1063), decided herewith. The same form of policy, the same state of facts, and the same legal questions are involved in this case as in that case, and therefore the decision herein is controlled thereby.
We therefore affirm the judgment of the court below.
Brooke, C. J., and Stone, Ostrander, and Bird, JJ., concurred. Moore and Steere, JJ., did not sit.
The late Justice McAlvay took no part in this decision.